580 S.E.2d 365 (2003)
357 N.C. 164
Lloyd Davis GREGORY, III, as Executor of the Estates of John Mark Gregory, Sr. and Executor of the Estate of Kathryn Grubbs Gregory
v.
Kevin KILBRIDE.
No. 454P02.
Supreme Court of North Carolina.
May 1, 2003.
O. William Faison, John Jensen, Durham, for Gregory.
Isaac N. Northup, Jr., Elizabeth E. McConnell, Asheville, for Kilbride.
Prior report: 150 N.C.App. 601, 565 S.E.2d 685.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of May 2003."